18-13359-shl       Doc 1826        Filed 07/29/20 Entered 07/29/20 14:48:55                     Main Document
                                                Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK_________
In re:                                                                 :
                                                                       :        Chapter 11
                                                                       :        Case No. 18-13359 (SHL)
MIAMI METALS I, INC., et al.,1                                         :        (Jointly Administered)
                                                                       :
                                                                       :
                              Debtors.                                 :
______________________________________________                         :

    NOTICE OF FILING OF EXHIBITS TO DECLARATION OF WANDA BORGES

        SCMI US INC., by and through its undersigned counsel, give notice of filing Exhibits A

through BB to the: (1) Declaration of Wanda Borges in support of the cross-motion of SCMI US

Inc. for summary judgment and in opposition to the Senior Lenders’ motion for summary

judgment dated May 8, 2020 [ECF No. 1170]; and (2) Declaration of Wanda Borges in further

support of SCMI US Inc.’s cross-motion for summary judgment and in opposition to the Senior

Lenders’ motion for summary judgment dated July 24, 2020 [ECF No. 1823] .



        Dated: July 29, 2020                                 BORGES & ASSOCIATES, LLC
                                                             Attorneys for SCMI US Inc.
                                                          By: /s/ Wanda Borges
                                                             Wanda Borges, Esq. (wb4904)
                                                             Sue L. Chin, Esq. (sc1965)
                                                             BORGES & ASSOCIATES, LLC
                                                             575 Underhill Blvd., Suite 118
                                                             Syosset, New York 11791
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, include: Miami Metals I, Inc. (f/k/a Republic Metals Refining Corporation), 15 West 47th Street, Suites
206 and 209, New York, NY 10036 (3194); Miami Metals II, Inc. (f/k/a Republic Metals Corporation), 12900 NW
38th Avenue, Miami, FL 33054 (4378); Miami Metals III LLC (f/k/a Republic Carbon Company, LLC), 5295
Northwest 163rd Street, Miami Gardens, FL 33014 (5833); Miami Metals IV LLC (f/k/a J & L Republic LLC),
12900 NW 38th Avenue, Miami, FL 33054 (7604); Miami Metals V LLC (f/k/a R & R Metals, LLC), 12900 NW
38th Avenue, Miami, FL 33054 (7848); Miami Metals VI (f/k/a RMC Diamonds, LLC), 12900 NW 38th Avenue,
Miami, FL 33054 (1507); Miami Metals VII (f/k/a RMC2, LLC), 12900 NW 38th Avenue, Miami, FL 33054
(4696); Miami Metals VIII (f/k/a Republic High Tech Metals, LLC), 13001 NW 38 Avenue, Miami, FL 33054
(6102); Republic Metals Trading (Shanghai) Co., Ltd., 276 Ningbo Road, Huangpu District, Shanghai, P.R. 200001
China (1639); and Republic Trans Mexico Metals, S.R.L., Francisco I. Madero No. 55 Piso 5, Local 409, Centro
Joyero Edificio Central, Delegación Cuauhtémoc, Mexico DF 6000 (2942). 2


                                                                                                                  1
18-13359-shl    Doc 1826      Filed 07/29/20 Entered 07/29/20 14:48:55           Main Document
                                           Pg 2 of 2



                                                     Tel: (516) 677-8200 x225
                                                     Fax: (516) 677-0806
                                                     wborges@borgeslawllc.com
                                                     schin@borgeslawllc.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2020 a copy of the foregoing NOTICE OF FILING OF

EXHIBITS TO DECLARATION OF WANDA BORGES was served by electronic notification

through the CM/ECF system on all parties registered to receive electronic notice in this case.

                                                    /s/ Sue L. Chin
                                                    Sue L. Chin




                                                                                                 2
